DETAILED ACTION
	This Office action is responsive to communication received 07/29/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Meikle (Reg. No. 32,868) on August 18, 2022.
The application has been amended as follows: 
The following changes have been made in the claims to incorporate changes agreed upon during the interview with applicant’s attorney on 08/18/2022.  The proposed changes were initially presented to applicant’s attorney Chad Rink (Reg. No. 58,258) on August 12, 2022. After consulting with the applicant, applicant’s attorney Andrew Meikle (Reg. No. 32,868) confirmed the proposed changes on August 18, 2022.  The changes eliminate further deficiencies in the claims under 35 USC §112(b) and incorporate language into independent claims 1 and 23 to clearly distinguish over the prior art references of record.
	IN THE CLAIMS:
	Claim 1 – line 5, “the” (second occurrence) has been CHANGED to --a--;
	Claim 1 – line 7, “the” (first occurrence) has been CHANGED to --an--;
	Claim 1 – line 22, after “body,”, the phrase --wherein the rear surface of the centrally directed second portion is provided with a protrusion projecting to a rear of the head, and the face support surface is provided with a recess for fitting the protrusion, and-- has been INSERTED; 
	Claim 16 has been CANCELLED;
	Claim 23 has been CANCELLED; 
	Claim 24 – line 1, “23” has been CHANGED to --26--;
	Claim 24 – line 3, the third comma has been CHANGED to a period;
	Claim 24 – lines 4-6 have been DELETED in their entirety;
	Claim 25 – line 1, “23” has been CHANGED to --26--;
	Claim 25 – line 3, the second comma has been CHANGED to a period;
	Claim 25 – lines 4-6 have been DELETED in their entirety;
	New claim 26 has been ADDED as follows:

26. (New)  An iron golf club head comprising a head main body and a face member, 
wherein 
the head main body is provided, on a front side of the head main body, with a face support surface to which the face member is fixed, and which has a width W1 when measured inwardly from an outer peripheral surface of the head main body, orthogonally to the outer peripheral surface of the head main body, and 
the face member comprises: 
a front plate portion of which a front surface forms at least a part of a surface for 
hitting a ball; 
a first portion extending backwardly of the head from the front plate portion to 
form an outer peripheral surface of the face member; and 
a second portion extending from the backwardly directed first portion, inwardly
towards a plane oriented perpendicular to the face member and intersecting the face
member center to have an inner peripheral edge, and to have a width W2 when measured 
orthogonally to the outer peripheral surface of the face member from the outer peripheral 
surface of the face member to the inner peripheral edge, 
wherein 
a thickness of the first portion is in a range from 0.5 to 4.0 mm, 
the second portion extends along the rear surface of the front plate portion while keeping a distance L in a range from 0.5 mm to 4.0 mm between a rear surface of the front plate portion and a front surface of the second portion, 
a minimum thickness t2 of the second portion measured perpendicularly to the front surface of the front plate portion is in a range from than 0.5 mm to 2.5 mm, 
the width W2 of the second portion is larger than the width W1 of the face support surface, and 
a rear surface of the second portion is contacted with and fixed to the face support surface of the head main body, and 
wherein 
the head main body comprises a peripheral weight portion spaced apart from the rear surface of the second portion toward a rear of the head, and 
wherein the rear surface of the second portion is provided with a protrusion projecting to the rear of the head, and the face support surface is provided with a recess for fitting the protrusion, and
in a direction orthogonal to the outer peripheral surface of the face member, the peripheral weight portion extends inwardly beyond said inner peripheral edge of the second portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
During the interview with applicant’s attorney, Chad Rink (Reg. No. 58,258) on August 12, 2022, the examiner indicated that the closest prior art of record includes Hsu (USPN 7,682,264), which shows a face support portion of the head main body and a second portion of the front plate portion in FIG. 4.  However, without the assistance of applicant’s disclosure, it would not have been obvious to modify the device in Hsu to include all of the features of independent claim 1 in further combination with the features “wherein the rear surface of the centrally directed second portion is provided with a protrusion projecting to a rear of the head, and the face support surface is provided with a recess for fitting the protrusion” and to include all of the features of independent claim 23 in further combination with the additional features “wherein the rear surface of the second portion is provided with a protrusion projecting to the rear of the head, and the face support surface is provided with a recess for fitting the protrusion”.  
In addition, applicant’s arguments on scanned page 3, lines 1-10, received with the REMARKS of 07/29/2022, are deemed pertinent to this indication of allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711